648 So. 2d 784 (1994)
Robert PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 93-04209.
District Court of Appeal of Florida, Second District.
December 21, 1994.
James Marion Moorman, Public Defender, Bartow, and Brad Permar, Asst. Public Defender, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dell H. Edwards, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Acting Chief Judge.
Robert Perez challenges the trial court's order upholding the constitutionality of section 784.048, Florida Statutes (Supp. 1992), the stalking statute. Perez was adjudicated guilty of aggravated stalking, a third degree felony, following his nolo contendere plea.
In similar challenges, the statute has been found to be facially constitutional by all of the district courts of appeal. See Steffa v. State, 645 So. 2d 552 (Fla. 2d DCA 1994); State v. Tremmel, 644 So. 2d 102 (Fla. 2d DCA 1994); State v. Kahles, 644 So. 2d 512 (Fla. 4th DCA 1994); Varney v. State, 638 So. 2d 1063 (Fla. 1st DCA 1994); Pallas v. State, 636 So. 2d 1358 (Fla. 3d DCA 1994); Bouters v. State, 634 So. 2d 246 (Fla. 5th DCA 1994), review granted, 640 So. 2d 1106 (Fla. 1994).
We affirm, but certify, as being of great public importance, the following question:
IS SECTION 784.048, FLORIDA STATUTES (SUPP. 1992), FACIALLY UNCONSTITUTIONAL AS VAGUE AND OVERBROAD?
CAMPBELL and PARKER, JJ., concur.